Citation Nr: 0948864	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  04-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.


This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

A February 2002 rating decision, on which this appeal is 
based, was a reconsideration of the same service connection 
claim that had previously been denied in June 2000 as not 
well-grounded.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); 
VAOPGCPREC 3-2001 (Jan. 22, 2001) (providing for 
reconsideration of claims, such as this one, that became 
final between July 14, 1999 and November 9, 2000, the date of 
the enactment of the VCAA, and were denied on the basis that 
they were not well-grounded).

In a July 2005 decision, the Board denied entitlement to 
service connection for bilateral peripheral neuropathy of the 
lower extremities.  The Veteran appealed the Board's July 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2007, the Court issued a 
Memorandum Decision which vacated the portion of the Board's 
July 2005 decision that denied service connection for 
bilateral peripheral neuropathy of the lower extremities and 
remanded the matter to the Board for action consistent with 
the Joint Motion.  The remaining portion of the Board's July 
2005 decision that denied service connection for amblyopia 
was left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Subsequently, a November 2008 Board decision remanded 
the claim for compliance with the April 2007 Court Memorandum 
Decision.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  Peripheral neuropathy was not diagnosed to a compensable 
degree within one year of separation from military service.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed peripheral neuropathy is 
related to military service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a duty to 
notify letter was provided to the Veteran in July 2001.  An 
additional letter was also provided to the Veteran in January 
2009, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.

The Veteran has repeatedly stated that he was treated for 
peripheral neuropathy at the Noble Army Hospital during 
active military service and that records from this treatment 
are missing.  In a February 2009 statement, the Veteran 
reported that this treatment occurred in September 1967.  In 
April 2009, VA submitted a request to search for relevant 
records from this medical facility between September 1, 1967 
and October 30, 1967.  A July 2009 records request response 
from the National Personnel Records Center stated that a 
search was done for relevant records from Noble Army Hospital 
for the year of 1967, but that no records were located.  In 
addition, as discussed below, the evidence of record already 
includes medical records from Noble Army Hospital dated in 
September 1967, indicating that any records that do exist 
have already been obtained.  Accordingly, the evidence of 
record shows that any missing service treatment records from 
that time period are not obtainable and any further efforts 
to locate them would be futile.  The Veteran was properly 
informed that these records were unobtainable in an August 
2009 letter, which listed the efforts made to obtain the 
records and stated the future actions that would be taken on 
the claim.  In cases where the Veteran's service treatment 
records are not obtainable, there is a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

VA examinations have not been accorded the Veteran, because 
there is no medical evidence that peripheral neuropathy was 
diagnosed during service, or that any currently diagnosed 
disability is related to military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the November 2008 
Remand, the Board specifically ordered that the Veteran be 
asked to provide an Authorization and Consent to Release 
Information form with respect to medical testing reports 
dated in September 2007.  The January 2009 letter complied 
with this order.  In response, the Veteran submitted a large 
quantity of private medical records dated from December 1997 
to December 2008.  These records did not include the 
previously identified September 2007 medical testing reports 
and the Veteran did not submit and Authorization and Consent 
to Release Information form to allow VA to request these 
records.  Thus, the Veteran failed to provide the proper 
forms necessary for VA to make an attempt to obtain the 
missing medical records.  While VA has a duty to assist the 
Veteran in the development of his claims, that duty is not "a 
one-way street."  If the Veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  Accordingly, VA's duty to assist has been satisfied 
with respect to these records.

With respect to any other failure of the duties to notify and 
assist, the May 2006 Brief of the Appellant before the Court 
included specific discussions of the notice and duty to 
assist requirements.  Accordingly, the Board finds that the 
Veteran was supplied with information sufficient for a 
reasonable person to understand what was needed and had 
actual knowledge of the applicable criteria.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Finally, the April 
2007 Court Memorandum Decision specifically stated that the 
claim on appeal was being remanded due to VA's failure to 
inform the Veteran that he had to submit medical nexus 
evidence to substantiate his claim.  As the Veteran's 
representative himself raised this argument in the May 2006 
Brief, the evidence of record shows that the Veteran has had 
actual knowledge of this requirement for over 3 years.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889 (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including peripheral neuropathy, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Acute and subacute peripheral 
neuropathy is deemed associated with herbicide exposure, 
under VA law, and shall be service-connected if a Veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309.  
However, acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran claims that he developed peripheral 
neuropathy during active military service, to include as the 
result of exposure to Agent Orange.  The evidence of record 
shows that the Veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  This evidence confirms that the Veteran served in 
Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore 
presumed to have been exposed to herbicide agents, to include 
Agent Orange.

The medical evidence of record shows that the Veteran has a 
current diagnosis of bilateral peripheral neuropathy of the 
lower extremities.  As noted above, while acute and subacute 
peripheral neuropathy are presumptive disorders under 38 
C.F.R. § 3.309(e), for the purposes of 38 C.F.R. § 3.309(e), 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
(2).  The most recent medical evidence of record shows that 
the Veteran's bilateral peripheral neuropathy of the lower 
extremities continued to be diagnosed until at least November 
2009, over 41 years after separation from military service.  
It is therefore not acute or subacute peripheral neuropathy 
for the purposes of 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection for bilateral peripheral 
neuropathy of the lower extremities is not warranted under 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for any 
diagnosis of peripheral neuropathy.  The records show that 
the Veteran was placed on limited duty due to visual problems 
of the left eye in September 1967, with no mention of 
peripheral neuropathy.  The Veteran's personnel records show 
that he was a Decon Equipment Operator from June 1967 to May 
1968.  His personnel records also note assignment limitations 
as no driving of vehicles or any activity that involved 
binocular vision.  An April 1968 separation medical 
examination report stated that on neurologic evaluation, the 
Veteran was normal.

After separation from military service, in an April 1989 VA 
Agent Orange Registry examination the Veteran did not 
complain of peripheral neuropathy.  On physical examination, 
the Veteran's peripheral nerves were intact.

VA outpatient treatment records dated March 1989 to June 1998 
show that the Veteran was seen on several occasions for 
complaints of numbness of the right lower extremity.  Reports 
from March and April 1989 show that the Veteran reported an 
eight-year history of right knee pain and numbness of the leg 
with prolonged standing.  The diagnosis was possible lipoma 
of the right knee.  When seen in June 1995, the Veteran 
reported chronic pain and numbness of the right leg dating 
back to 1967.  The diagnosis was rule out degenerative joint 
disease of the lumbar spine.

A letter dated December 1996 from M.W.J., D.C., stated that 
he had treated the Veteran for chronic low back pain with 
numbness of both lower extremities since December 1992.  In a 
May 1997 letter, he added that the Veteran's symptoms were 
consistent with peripheral neuritis; however, he did not 
provide an opinion as to the etiology of the Veteran's 
peripheral neuritis, and did not mention herbicide exposure 
as a possible cause.

At his May 1997 RO hearing, the Veteran testified that he was 
treated while in service from April 1967 to May 1967 for 
numbness and tingling in his lower extremities.  He indicated 
that the symptoms started after his return from Vietnam.  The 
Veteran stated that he had no feeling in his legs.  The 
Veteran testified that he was treated on an outpatient basis 
and was told nothing could be done for him.  He stated that 
he was placed on a profile and kept from doing any prolonged 
standing or marching.  He indicated that he was put in a 
typing course and was placed in the orderly room.  The 
Veteran testified that no x-rays or other testing was 
performed.  He indicated that he was on profile until he left 
service in June of 1968.  The Veteran testified that he did 
not tell the examiners at his separation examination that he 
had numbness in his legs because he did not think they could 
do anything for him.  He stated that when he got out of 
service he went to several doctors and they indicated that 
they could not do anything for him.  The Veteran testified 
that he went to the VA in 1972 for the numbness in his legs 
and was told nothing could be done and was not given a 
diagnosis.

At his September 1997 RO hearing, the Veteran testified that 
after returning from Vietnam in 1967 he was placed on a 
profile because of numbness in his legs from the waist down.  
The Veteran indicated that he was told he had to stay off his 
legs and was told by the Commanding Officer that he could get 
out of the service or he could work in the orderly room.  He 
stated that he was given light duty until he got through with 
his typing course.  He testified that his records concerning 
his treatment and profile for the numbness in his legs are 
missing from his service treatment records.  The Veteran 
testified that his symptoms have continued to the present 
time and noted they were getting worse.  The Veteran 
indicated that he was treated for numbness in his legs after 
getting out of service and did not remember the date, but did 
indicate that the doctors informed him that that they did not 
know what his condition was.  He also indicated that he was 
treated in 1982 for the numbness in his legs.

An October 1997 letter from the Veteran's former First 
Sergeant indicated that he recalled the Veteran had numbness 
and tingling in the legs during service and was diagnosed 
with peripheral neuritis.  He also related that the Veteran 
was placed on profile due to the diagnosed disorder and was 
retrained and performed clerical work thereafter.

A June 1999 statement from B.H.T, indicated that he was the 
Veteran's company commander from July 1967 to July 1968 and 
that the Veteran had a profile from Noble Army Hospital for 
numbness and tingling in both legs.

A July 1999 statement from G.G.M., indicates that he was the 
Veteran's platoon leader from July 1967 to July 1968 and that 
during this time the Veteran had a profile form Noble Army 
Hospital for numbness and tingling in both legs.

A letter from M.W.J., D.C., dated in April 2001 indicates 
that he first treated the Veteran in 1993 and had provided 
chiropractic treatment on a regular basis, which was 
beneficial in relieving the Veteran's symptoms of low back 
pain.  He indicated that there had been no improvement in the 
lower extremity paresthesia.  He noted that radiographic 
studies of the lumbar spine dating to 1989 revealed 
discogenic spondylosis L5-S1, with osteophytosis compromising 
the L5-S1 neural foramen at the inferior end plate of L5.  
Treatment consisted of spinal manipulative treatment L5-S1; 
modality treatments including interferential current, 
hydroculation and trigger point therapy; home exercise, 
including passive stretching and active/resisted range of 
motion had also been employed.  The examiner noted that he 
could not comment on the Veteran's treatment prior to 
assuming the case in 1993, but could report ongoing residual 
problems with peripheral neuritis in the lower limbs, which 
of date had shown no measurable objective improvement to 
conservative care.

VA outpatient treatment records dated April to August 2001 
show arthritic discomfort in the right knee and a history of 
degenerative joint disease.

Treatment records from M.W.J., D.C., dated January 2001 to 
February 2004 showed treatment for pain in the low back, 
neck, and shoulder.

In a February 2004 private medical report, the Veteran stated 
that he had occasional numbness of the lower extremities.  
The report noted that the Veteran had "some dysesthesias of 
the legs."  The report noted that possible causes for the 
symptoms could include subclavian steal syndrome, peripheral 
vascular occlusive disease, transient ischemic attack, or 
uncontrolled systemic hypertension.

In a March 2004 private medical report, the Veteran 
complained of leg pain.

An October 2008 letter from a private physician stated that 
the Veteran's records had been reviewed, including nerve 
conduction and velocity studies dated in September 2007.  The 
examiner stated that the results from these tests were that 
"[t]he impression is of a poly neuropathy of an unknown 
etiology.  Unfortunately when it comes to poly neuropathy 
and/or neuropathic disorders of the extremities there are a 
vas[t] myriad of causation factors, diabetes being the 
leading one."

In a December 2008 private medical report, the Veteran 
complained of bilateral leg numbness and "request[ed] for 
somebody to help him get a VA check."  The Veteran reported 
that he was told during military service that the bilateral 
leg numbness was due to Agent Orange.  On physical 
examination, there was loss of sensation in both legs.  The 
assessment was idiopathic peripheral neuropathy.  The plan 
stated that the Veteran was

told that if he has any records from the 
military or VA which states that his 
problem is related to Agent Orange, he 
needs to bring it to one of the doctors 
here and let the doctor review it and if 
there is proof that he does have 
difficulties related to Agent [O]range, 
then the doctor will have some proof and 
he can help him with a letter to the VA 
hospital.

A November 2009 letter from a private physician stated that a 
nerve conduction test was performed on the Veteran in October 
2009, for complaints of paresthesias, pain, and weakness.  
The letter stated that testing showed prolonged sensory 
latency and a moderately slow conduction study.  The private 
physician stated that 

[t]he key instances concerning [the 
Veteran] is what is the causing factor 
that led to the peripheral neuropathic 
difficulties.  In my personal opinion 
this testing procedure confirms that 
there is peripheral neuropathic 
difficulties without a shadow of a doubt 
and that this gentleman suffers from a 
problem that can be treated if the VA 
would lend their hand towards this issue.

The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral peripheral neuropathy 
of the lower extremities is related to his active military 
service or to any incident therein, to include as due to 
exposure to Agent Orange.  The Veteran's service treatments 
records are negative for any diagnosis of peripheral 
neuropathy.  While the Veteran has a current diagnosis of 
peripheral neuropathy, there is no medical evidence of record 
that it was diagnosed prior to March 1989, over 20 years 
after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed peripheral neuropathy to military service.

The December 1996 letter from a private physician did not 
discuss the etiology of the Veteran's peripheral neuropathy.  
The April 2001 letter from a private chiropractor stated that 
the chiropractor could not comment on the Veteran's treatment 
prior to 1993, and provided no etiological opinion.  The 
February 2004 private medical report listed possible causes 
for the Veteran's symptoms, none of which were related to 
military service.  The October 2008 letter from a private 
physician stated that the etiology of the Veteran's 
peripheral neuropathy was unknown.  The December 2008 private 
medical report stated that a private physician would review 
any evidence that the Veteran produced which related his 
peripheral neuropathy to Agent Orange, but did not actively 
comment on the etiology.  The evidence of record also does 
not show that the Veteran ever brought the requested evidence 
to the private physician, nor that the private physician ever 
subsequently provided an etiological opinion.  The November 
2009 letter from a private physician specifically noted that 
the Veteran was primarily concerned with the etiology of his 
peripheral neuropathy, but refrained from giving an 
etiological opinion.  Accordingly, there is no medical 
evidence of record that provides an etiological opinion that 
relates the Veteran's currently diagnosed bilateral 
peripheral neuropathy of the lower extremities to his active 
military service or to any incident therein, to include as 
due to exposure to Agent Orange.

The Veteran has repeatedly stated that he was treated for 
peripheral neuropathy during military service and put on a 
physical profile for the same disorder.  To this end, the 
Veteran has submitted lay statements from fellow Veterans who 
served with him stating that he was on a physical profile for 
a diagnosis of peripheral neuropathy.  However, as noted 
above, there is no evidence of record of this physical 
profile.  Instead, the Veteran's service treatment records 
show that the Veteran was placed on physical profile for an 
eye disorder, effective September 12, 1967, and that the 
profile was provided after treatment at the Noble Army 
Hospital.  This corresponds to the same time and place that 
the Veteran claimed he was put on a physical profile for 
peripheral neuropathy.  As such, the evidence of record is 
not consistent with the Veteran's claims that his service 
treatment records are missing, and it instead demonstrates 
that the Veteran's physical profile did occur as he states, 
but that it was for an eye disorder, not peripheral 
neuropathy.  As such, the statements of the Veteran and his 
friends are not consistent with the evidence of record.

In addition, the statements of the Veteran and his friends 
alone are not sufficient to prove that his currently 
diagnosed peripheral neuropathy is related to military 
service, to include as secondary to Agent Orange exposure.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the statements of the 
Veteran and his friends are not competent evidence that his 
currently diagnosed peripheral neuropathy is related to 
military service, to include as secondary to Agent Orange 
exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record that 
relates the Veteran's currently diagnosed peripheral 
neuropathy to military service.  As such, service connection 
for bilateral peripheral neuropathy of the lower extremities 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's peripheral 
neuropathy to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


